Citation Nr: 0715774	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  04-10 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to the assignment of a higher rating for 
post-traumatic stress disorder (PTSD), currently rated 50 
percent disabling.

2.  Entitlement to the assignment of a higher rating for 
diabetes mellitus, type II, currently rated 20 percent 
disabling.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1966.

This matter came to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
testified at a hearing before the RO in May 2004.  This 
matter was remanded in March 2006 for further development.  

In the March 2006 Remand, the Board noted that the veteran 
had claimed entitlement to service connection for peripheral 
neuropathy, claimed as secondary to service-connected 
diabetes mellitus, and referred such issue to the RO for 
appropriate action.  In April 2006, the veteran filed a claim 
for an increased disability rating for service-connected 
hypertension, and filed a claim of service connection for 
high blood pressure; bilateral foot problems and hand 
problems; urinary problems; and erectile dysfunction.  These 
claims, some of which appear to be advanced for the purpose 
of obtaining separate compensable ratings for certain 
disorders associated with the diabetes, are referred to the 
RO for appropriate action.  Based on the particular findings 
with regard to the diabetes issue currently on appeal, the 
Board does not believe that the newly raised issues are 
inextricably intertwined with the issue of a higher rating 
for the service-connected diabetes itself. 


FINDINGS OF FACT

1.  For the entire appeal period, the veteran's PTSD has been 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as chronic 
sleep difficulties, disturbances in motivation and mood, 
nightmares, and difficulty in establishing and maintaining 
effective work and social relationships, but without 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; or other symptoms of like 
gravity.

2.  The veteran's diabetes mellitus requires insulin, a 
restricted diet and regulation of activities, but is not 
manifested by episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalizations and does not require 
twice a month visits to a diabetic care provider.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to assignment of a 
disability evaluation in excess of 50 percent for the 
veteran's service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Codes 9411 (2006).

2.  The criteria for assignment of a 40 percent evaluation 
(but no higher) for diabetes mellitus have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.119, Diagnostic Code 7913 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in February 
2003.  The letter predated the April 2003 rating decision.  
See id.  Subsequently, the veteran was issued additional VCAA 
letters in April 2005 and April 2006.  Collectively, the VCAA 
letters notified the veteran of what information and evidence 
is needed to substantiate his claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The VCAA 
letters have clearly advised the veteran of the evidence 
necessary to substantiate his claims. 

Per the March 2006 Remand, the veteran was provided with 
notice of the types of evidence necessary to establish an 
effective date in the April 2006 VCAA letter, and the 
November 2006 supplemental statement of the case.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  With regard to the grant of 
benefits, if the veteran so chooses, he will have an 
opportunity to initiate the appellate process again should he 
disagree with the effective date assigned to the award.  
Then, more detailed obligations arise, the requirements of 
which are set forth in sections 7105(c) and 5103A.  Dingess, 
19 Vet. App. at 489.  With regard to the denial of benefits, 
since the Board concludes below that the preponderance of the 
evidence is against entitlement to an increased rating for 
PTSD, any questions as to the appropriate effective date to 
be assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records, and post-service VA and 
private medical records.  There is no indication of relevant, 
outstanding records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains VA examinations 
performed in February 2003 and September 2006 pertaining to 
both issues on appeal.  The examination reports obtained are 
thorough and contain sufficient information to decide the 
issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

Criteria & Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD

The Board notes initially that in the April 2003 rating 
determination, the RO granted service connection for PTSD, 
and assigned a 10 percent disability rating, effective 
January 29, 2003.  In a February 2004 rating decision, the RO 
assigned a 30 percent disability rating, effective January 
26, 2004.  In January 2005, the RO assigned a 50 percent 
disability rating, effective January 29, 2003.  Although an 
increased rating has been granted, the issue remains in 
appellate status, as the maximum schedular rating has not 
been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  

The RO rated the veteran's service-connected PTSD under the 
provisions of Diagnostic Code 9411.  The provisions of 
Diagnostic Code 9411 provide that a 50 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.

The Board notes here that the symptoms listed in VA's general 
rating formula for mental disorders is not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

The Global Assessment Functioning score is a scale from 0 to 
100, reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) ("DSM-IV") (100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms).  See also 38 C.F.R. §§ 4.125, 4.126, 
4.130.  A GAF of 41-50 denotes serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning.  A GAF of 51-60 denotes 
moderate symptoms (e.g. flat affect, circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).  A GAF of 61-70 denotes 
some mild symptoms (e.g. depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g. occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  

The veteran's DD Form 214 reflects that he served in Vietnam, 
and was awarded the Combat Infantry Badge (CIB).

The veteran filed an initial claim of service connection for 
PTSD on January 29, 2003, claiming that he had never gotten 
over the nightmares, and his condition was made worse by 
fireworks during Superbowl weekend, and when viewing war 
movies or talking about the war.

The veteran underwent a VA examination in February 2003.  He 
reported that he had been married three times, and had been 
married to his current spouse for two and a half years.  He 
reported that he served in Vietnam from June 1965 to March 
1966, as an automatic rifleman.  At the time of the 
examination, he reported working as a Management Specialist 
with the Navy.  He had been employed in this capacity for 38 
years.  He denied unemployment, homelessness, significant 
disorganization, psychosis, hospitalization, chronic alcohol 
abuse, and incarceration.  He denied taking any psychiatric 
medication.  He reported undergoing private psychotherapy for 
a number of years, and the provider referred him to VA.  He 
had also sought treatment at the Sixth Avenue Vet Center on a 
weekly basis for the previous two months.  

The examiner noted that the symptoms with which the veteran 
is living that possibly represent PTSD are depressive 
feelings, apprehension, anxiety, isolation and withdrawal, 
irritability, temper, avoidance of fireworks and movies with 
combat, flashbacks two to three times a week, nightmares six 
times a week since 1966, sleeps near a gun, and an inability 
to sleep more than 4 hours sleep a night.  He is occasionally 
depressed but not over the past two weeks.  He is angry, 
irritable, has road rage, trembles, has nightsweats, and only 
one close friend.  He denied any suicidal or homicidal 
ideation, and there were no psychotic symptoms.  

On mental status examination, he was a friendly, cooperative 
individual.  He was casually dressed, and neat and clean.  He 
was respectful, and spoke in a deep, well-modulated voice.  
He seemed apprehensive.  His I.Q. was above average.  He was 
oriented as to time, place, and person.  He knew the current 
office holders, and spelled 'world' forward and backward 
without difficulty.  He knew the opposite of northwest and 
southeast.  He was tense.  He abstracted proverbs well.  
There was no evidence of schizophrenia, bipolar disorder or 
of organicity.  He has occasionally seen faceless people in 
his bedroom, but that has passed.  He was cooperative, 
friendly, had many questions, and denied psychotic 
indicators.  He admitted to perimeter checks and internal 
checking.  His memory was intact for both recent and distant 
events.  His judgment and insight was good.  The examiner 
opined that the veteran has PTSD, but no psychotic findings, 
and no ritualistic behavior.  Depression is only rare.  Sleep 
impairment is severe, no panic attacks, and no personality 
disorder.

The examiner diagnosed PTSD secondary to one tour of duty in 
Vietnam, and assigned a GAF score of 70.  The examiner stated 
only his PTSD is responsible for his GAF of 70.  If he did 
not have PTSD, his GAF could be as high as 85.  The examiner 
opined that the veteran is bright, clearly hardworking and 
extremely conscientious.  There was no personality disorder.  
The examiner opined that the general prognosis is guarded 
because of the severity of his symptoms, even though he is 
still working.  The examiner anticipated a worsening of his 
symptoms after he retires if he does not keep himself 
extremely busy.  He is very anxious about going into the PTSD 
program and he will need a lot of support regarding that 
decision.  The veteran was not felt to be a danger to self or 
others.  

In December 2003, the veteran underwent a VA PTSD intake 
evaluation.  He complained of poor sleep, nightmares, 
flashbacks, intrusive thoughts about Vietnam, hyperstartle, 
hypervigilance, problems interacting with others, avoidance, 
isolation, irritability, and agitation.  On mental status 
examination, he was adequately dressed and groomed.  He was 
cooperative and polite and spoke slowly and softly.  His mood 
was slightly dysphoric and his affect was labile.  His 
thinking appeared logical and coherent, and he was oriented 
times three.  He denied suicidal or homicidal ideation.  He 
displayed good recent and remote recall and performed very 
well on serial 7's.  His intellectual/cognitive functioning 
and judgment appeared above average, his reasoning was 
appropriate, and his insight fair.  The examiner diagnosed 
PTSD, and assigned a GAF score of 58.  

A January 2004 letter from a readjustment counseling 
therapist at the Vet Center stated that the veteran had been 
in counseling since January 2003.  The examiner stated that 
although the veteran is gainfully employed and married (for 
the third time), his life is negatively impacted by the full 
spectrum of PTSD symptoms, most notably, nightmares with 
accompanying night sweats and awakening in terror believing 
there are enemy troops in his bedroom.  He often strikes out 
in his sleep which frightens his wife and upsets him.  He is 
irritable most of the time, emotionally cut off from others, 
and avoids reminders of his combat experiences in Vietnam.  
Work relationships are especially difficult for him.  He 
finds himself in situations that are re-enactments of combat 
situations i.e. stupid decisions made by those who have 
authority.  This ongoing situation adds to his level of 
stress so he isolates himself from peers in the workplace.  
His mood is anxious and depressed.  His eyes well up with 
tears when he recalls combat experiences.  His speech 
reflects an ongoing sense of survival guilt.  He doesn't have 
a history of self-medicating with alcohol or drugs.  He 
denies suicidal or homicidal ideation.  He is motivated to 
understand the underlying factors for the feelings, 
attitudes, behaviors and past decisions since his return from 
Vietnam.  He is insightful, and attempts to implement coping 
skills he's learned in counseling, in order to manage his 
PTSD symptoms effectively.  Given his age and rigid thoughts 
and behaviors, a prognosis for marked improvement is guarded.  
The examiner diagnosed PTSD, and assigned a GAF score of 49.

In May 2006, another letter was submitted from the 
readjustment counseling therapist at the Vet Center.  It was 
noted that recent life stressors have stymied the veteran in 
his efforts, and have had the deleterious effect of 
exacerbating his symptoms.  He is in the process of divorce, 
the separation is contentious, and his capacity for trust has 
decreased.  He feels as if he has walked into an ambush.  He 
acts and feels as if the trauma of combat were reoccurring.  
Intrusive memories and nightmares have become more frequent 
and intense.  He spends several nights a week driving around 
because he is unable to sleep.  His level of hypervigilance 
and exaggerated startle response has escalated.  The other 
stressor is the outcome of an April 2004 neurosurgical 
procedure.  He expected improvement in his ability to walk; 
instead, he must use a cane.  His dexterity and physical 
coordination are impaired.  Despite a course of physical 
therapy, it seems his decreased physical function is 
permanent.  This situation increases his sense of 
vulnerability to perceived threats.  He avoids people more 
than before, and is socially isolated.  His mood is 
depressed.  He denies suicidal or homicidal ideation.  He 
denied the presence of substance abuse.  Although he has a 
support system of family and friends, he tends to avoid them 
as he struggles with his current circumstances.  His quality 
of life has diminished as his PTSD symptoms have increased.  
The examiner diagnosed PTSD, and assigned a GAF score of 45.

In September 2006, the veteran underwent another VA 
examination.  Since his last examination, he reported 
significant problems in his relationship with his third wife 
of 5 1/2 years.  She attempted to have him arrested by telling 
the police that he had threatened to kill her.  He also 
reported continued financial problems.  He reported that he 
formally and voluntarily retired from work in January 2006, 
after 39 years as a management specialist.  He reported 
drinking a couple of drinks per week but denied any alcohol 
problems.  On mental status examination, there was no 
impairment of thought process or communication.  He had no 
delusions or hallucinations.  His eye contact was good.  He 
had no thoughts of suicide or homicide.  He demonstrated an 
ability to maintain his personal hygiene.  He was alert and 
fully oriented.  There was no neurological impairment.  There 
was no obsessive or ritualistic behavior.  Rate and flow of 
speech was normal.  He did not complain of panic attacks.  He 
did not complain of significant depression.  His sleep has 
been poor.  The examiner's assessment was PTSD.  The examiner 
noted that the veteran had told him of problems with frequent 
nightmares, hypervigilance, worrying about people in uniform, 
panic attacks, and is bothered by fireworks.  He reported 
that when he drives by Camp Pendleton he sometimes can feel 
as if he is in Vietnam when he sees the vehicles there.  The 
examiner diagnosed PTSD and major depressive disorder.  The 
examiner assigned a GAF score of 45 for major depressive 
disorder, and 52 for PTSD.  The examiner stated that the 
veteran does suffer from PTSD, and his primary problem is the 
fact that his wife has left him.  He has had difficulty 
dealing with this situation.  The examiner noted that the 
veteran was able to work for 39 years before retiring.

After reviewing the entire evidence of record, to include the 
entirety of the VA outpatient and private treatment records 
on file and the veteran's May 2004 testimony, the Board is 
compelled to find that a disability rating in excess of 50 
percent is not warranted.  The veteran's PTSD is essentially 
manifested by depression, hypervigilance, anxiety, and social 
detachment.  Nevertheless, VA examination reports, along with 
VA outpatient records, do not reveal occupational and social 
impairment with deficiencies in most areas due to PTSD 
symptoms listed in the schedular criteria for a 70 percent 
rating (outlined above).  Although the veteran apparently 
exhibits hypervigilance and is prone to panic attacks, there 
have been no demonstrated obsessional rituals which interfere 
with his routine activities; his speech is not intermittently 
illogical, obscure, or irrelevant; there has been no 
demonstrated near-continuous panic or depression to a degree 
affecting his ability to function independently, 
appropriately and effectively; impaired impulse control is 
not shown (such as unprovoked irritability with periods of 
violence); there is no indication of spatial disorientation, 
or neglect of personal appearance and hygiene.  The 
demonstrated symptomatology consistently reflects that the 
veteran's PTSD is manifested by moderate, but not greater, 
difficulty in social and occupational functioning.  Indeed, 
the veteran has consistently been fully oriented and was able 
to establish rapport with examiners.  Moreover, it appears 
that his current depressive symptoms and symptomatology arise 
from his problems related to his relationship with his wife, 
and his April 2004 surgery.  Although the Board acknowledges 
that such precipitating life stressors may exacerbate his 
PTSD, the objective evidence of record does not show 
occupational and social impairment rising to the level 
required for a 70 percent disability rating under the rating 
criteria.

The February 2003 VA examiner assigned a GAF score of 70, 
however, the general prognosis was guarded because of the 
severity of his symptoms.  Such GAF score is indicative of 
mild symptoms OR some difficulty in social, occupational, or 
school functioning but generally functioning pretty well.  
The December 2003 VA examination report reflected a GAF score 
of 58 indicative of moderate symptoms.  The September 2006 VA 
examiner assigned a GAF score of 52 for his PTSD.  While 
acknowledging that the veteran's PTSD has worsened in the 
three years since his last VA examination, such score is 
still just indicative of "moderate symptoms...OR any 
moderate difficulty in social, occupational, or school 
functioning...."  In other words, the Board finds that the 
GAF scores assigned by the examiners, who had the opportunity 
to observe and examine the veteran, fully support a finding 
that the criteria for a rating in excess of the current 50 
percent disability rating are not met.  While acknowledging 
that his VA therapists have assigned GAF scores of 49 and 45, 
indicative of serious symptoms, it is unclear whether such 
scores were assigned subsequent to a mental status 
examination.  Moreover, the Board notes that a GAF score 
reflects merely an examiner's opinion of functioning levels 
and in essence represents an examiner's characterization of 
the level of disability that by regulation is not, alone, 
determinative of the appropriate disability rating.  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  Nevertheless, 
it is noted that a disability rating depends on evaluation of 
all the evidence, and an examiner's classification of the 
level of a psychiatric impairment, by words or by a GAF 
score, is to be considered but is not determinative of the 
percentage disability rating to be assigned.  38 C.F.R. § 
4.126; VAOPGCPREC 10-95 (1995).  In the Board's view, the 
demonstrated symptomatology does not reflect any such 
difficulties, other than moderate findings.  Thus, the 
objective characteristics described do not meet the criteria 
for a 70 percent disability rating.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations, have also been 
considered, but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that his service-connected PTSD has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  The veteran voluntarily retired from his 
job of 39 years, effective January 2005.  There is no 
evidence to suggest that his PTSD resulted in marked 
interference while he was employed, nor that he retired due 
to his PTSD.  The evidence does not show any hospitalizations 
due to his PTSD.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards. In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board finds the overall symptomatology associated with 
the service-connected disability is already fully 
contemplated by the existing 50 percent disability rating. As 
to the issue presented on appeal, the Board finds that there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  38 U.S.C.A. § 5107.

Diabetes Mellitus

The diabetes issue is on appeal from an April 2003 rating 
decision which granted service connection and assigned a 20 
percent rating, effective from May 8, 2001.  
The veteran's service-connected diabetes mellitus has been 
rated by the RO under the provisions of Diagnostic Code 7913.  
Under this regulatory provision, a 20 percent rating is 
warranted for diabetes requiring insulin and a restricted 
diet, or oral hypoglycemic agents and a restricted diet; a 40 
percent rating is warranted when the diabetes requires 
insulin, restricted diet, and regulation of activities; a 60 
percent rating is warranted when the diabetes requires 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated; and a 100 percent 
rating when the diabetes requires more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities), with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

The medical evidence of record shows that the veteran has 
been diagnosed and treated for diabetes mellitus since 
approximately 1999.  He was hospitalized in 1999 with an 
episode of major hyperglycemia, and placed on oral 
hypoglycemic agent, apparently with very limited success and 
was rehospitilized shortly thereafter.  He has not been 
hospitalized since then.  An initial February 2003 VA 
examination reflected that he was not on a restricted diet, 
but that he just watched his sugar and other carbohydrates.  
The examination report also reflected that his activities 
were not significantly restricted, except that he needed to 
be careful because of his variable blood glucose.  The 
examiner diagnosed diabetes mellitus, type II, insulin 
dependent with no apparent complications.  

A VA examination performed in September 2006 reflected that 
the veteran had minimal signs of hypoglycemia about once a 
week which do not last.  He usually has some food and liquids 
available to avoid the low blood sugar.  He is on a 
restricted diet and restricted activity.  If he does too 
much, he will develop the hypoglycemia.  Even with his light 
activity, he does have very brief episodes about once a week.  
His weight has been stable.  He treats with insulin.  The 
examiner diagnosed diabetes mellitus, insulin dependent.  The 
examiner stated that the veteran's diabetes mellitus clearly 
indicates that his increased level of disability does require 
insulin and also an oral hyperglycemic agent.  He is on a 
restricted diet.  He has to be careful with his activities 
for fear of developing low blood sugar which he does develop 
the hypoglycemia about once a week and he is always able to 
take care of this with food that he carries with him.  The 
veteran does have the hypoglycemic reaction about once a week 
which lasts just for a matter of minutes.

The evidence of record clearly reflects that the veteran 
requires insulin to regulate his diabetes.  Per the September 
2006 VA examiner, the veteran is on a restricted diet and his 
activities are restricted, as even with light activity, he 
has very brief episodes of hypoglycemia.  Thus, the Board 
finds that the criteria for a 40 percent disability rating 
are met.  The Board acknowledges that the symptomatology 
associated with the veteran's diabetes mellitus has not met 
the criteria for a 40 percent rating for the entire period of 
the appeal, however, the Board notes that in the months after 
the February 2003 VA examination, VA outpatient treatment 
records reflected that the veteran began a restricted diet 
due to his diabetes mellitus, and was having midday 
hypoglycemia, and a couple of hypoglycemic episodes per 
month.  Thus, affording the veteran the benefit of the doubt, 
the Board finds that a 40 percent disability rating is 
warranted for the entire period of the appeal.  The Board 
notes that a 60 percent rating is not warranted because the 
record does not contain evidence of episodes of ketoacidosis 
or hypoglycemic reactions requiring hospitalization, or that 
the diabetes requires visits to a diabetic care provider 
twice a month (or in greater frequency).  As noted 
hereinabove, the veteran was last hospitalized in 1999 and 
2000, and the evidence of record reflects that he has not 
been hospitalized due to his hypoglycemic reactions since 
that time.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his service-
connected diabetes mellitus has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Again, the evidence of record reflects 
that the veteran has not been hospitalized due to his 
diabetes mellitus since 2000.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In summary, for the reasons and bases expressed above, the 
Board has concluded that a rating of 40 percent is warranted 
for the veteran's service-connected diabetes mellitus, 
effective May 8, 2001.  Accordingly, the benefit sought on 
appeal is granted to that extent.


ORDER

Entitlement to a disability rating in excess of 50 percent 
for PTSD is not warranted.  To this extent, the appeal is 
denied.

Entitlement to a 40 percent disability rating for diabetes 
mellitus is warranted, effective from May 8, 2001.  To this 
extent, the appeal is granted, subject of applicable laws and 
regulations governing payment of VA monetary benefits. .


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


